MEMORANDUM CASES.
[1] This is an appeal by three of the plaintiffs from portions of the same judgment, unfavorable to them, which we passed upon in the opinion this day filed in Adele F. Christy etal. v. Oakland Title Insurance and Guaranty Co., No. 8604 (ante, p. 315 [22 P.2d 737]). Since we held in that case that judgment should go for appellant against all of the plaintiffs, the questions presented on this appeal are thereby rendered moot. The appeal herein is accordingly dismissed.
Spence, Acting P.J., and Sturtevant, J., concurred.
A petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 25, 1933. *Page 785